Title: From James Madison to Robert Marien, 26 January 1807
From: Madison, James
To: Marien, Robert



Sir.
Dept. of State, Jany. 26th. 1807.

I have received your letter of the 6th. requesting an estimate of the losses sustained by the Merchants of the United States in consequence of illegal captures made by the French prior to the act of Congress authorizing the capture of French armed Vessels, & such other information as may be of a nature to influence the question how far the U: States are bound to indemnify the sufferers.
On the 21 February 1798 a Resolution passed the House of Representatives directing the Secretary of the Treasury to obtain through the Collectors of the Customs, statements of the captures of property belonging to Citizens of the United States, made since the 1st. of October 1792, including statements of the value of the vessels & cargoes: but from the course of public events which ensued this resolution, seems never to have been carried into complete effect; nor do any other means exist of forming an accurate idea of the value of such property, both because the cases of capture have been but partially made known to the Executive and because the features which distinquish them as to the justice or injustice of the seizure were not always apparent.  In the reports made from time to time by the Department of State will however be found materials for judging in some measure upon this subject.  It may be proper to particularise that of 2 March 1794 to the President, communicated xx to Congress on the 5th. of the same month; the report made to the House of Representatives on the 27th. Feby. 1797, and that made to the House on the 21 June following.  To these I subjoin a statement made to Genl. Pinckney when at Paris in the year 1798, of American Vessels captured & carried into France between the Month of July 1796 & the 17th. April 1798.  The original of this statement is sent because the delay which would take place by the copying of a document so voluminous might disappoint the wish of the Committee to be in possession of an earlier answer.  I must therefore request the favor of its being returned when it shall be no longer needed by them.  I am &c. 

James Madison.

